EX. 99.1 Hub Group, Inc. Reports Record Third Quarter 2016 Earnings OAK BROOK, IL, October 26, 2016, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter ended September 30, 2016. Hub Group reported net income of $17.9 million for the third quarter ended September 30, 2016 compared to $19.8 million in the third quarter of 2015.Hub Group’s diluted earnings per share was $0.54 for the quarter.Earnings per share decreased 2% when compared with the prior year period.Hub Group’s revenue increased 4% to $933 million. The Hub segment’s revenue increased 5% to $717 million.Third quarter intermodal revenue increased 1% to $466 million.Intermodal volume increased 5%.Truck brokerage revenue increased 16% to $97 million this quarter.Third quarter Unyson Logistics revenue increased 12% to $154 million.The Hub segment’s operating income was $21.8 million. The Mode segment’s revenue increased 5% to $252 million.Operating income was $8.0 million compared to $7.2 million in the prior year period. Hub Group ended the quarter with $135 million in cash. “The challenging intermodal pricing environment contributed to the decline in income this quarter. We remain focused on providing excellent service and realizing the benefits of our cost savings initiatives," said Dave Yeager, Chairman and Chief Executive Officer of Hub Group. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time on Wednesday, October 26, 2016 to discuss its third quarter results. Hosting the conference call will be Dave Yeager, Chairman and Chief Executive Officer.Also participating on the call will be Don Maltby, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President and Chief Financial Officer.
